PER CURIAM.
This ease is before us on appeal from an administrative order issued by the Department of Banking and Finance (the Department) ruling that Appellants violated various provisions of Florida law regarding the sale of securities, and imposing a $50,000 penalty against Appellants based on the violations. Appellants contest the Department’s order as to both the findings of violations and the imposition of the penalty. We affirm the order as to the violations, and write only to address the imposition of the penalty.
The Department imposed the penalty after an Administrative Law Judge (ALJ) declined to impose such a penalty in the recommended order below. By imposing a penalty where none was recommended by the ALJ, the Department was required to state with particularity the reasons for the penalty, and to provide record citations in support thereof, under section 120.57(l)(j), Florida Statutes. Lacking both stated reasons and references to the record, the Department’s order is reversed, in part, and the case is remanded solely to give the Department an opportunity to reevaluate the imposition of the penalty in light of section 120.57(l)(j).
AFFIRMED in part, REVERSED in part, and REMANDED.
BOOTH, BENTON and PADOVANO, JJ., concur.